Citation Nr: 0326625	
Decision Date: 10/07/03    Archive Date: 10/15/03	

DOCKET NO.  03-01 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for herniated 
nucleus pulposus at L4-5, postoperative, including as 
secondary to service-connected disability.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from August 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that denied service connection for a 
back disability and an increased rating for residuals of a 
fracture of the left 2nd toe with split nail.  

The veteran's testimony, during a January 2000 RO hearing was 
accepted as a notice of disagreement with respect to the 
increased rating.  A statement of the case, regarding the 
increased rating, was issued in March 2000.  The record does 
not indicate that the veteran has filed a substantive appeal 
with respect to the issue of an increased rating for 
residuals of a fracture of the left 2nd toe.  Therefore, this 
issue is not in appellate status.  



FINDINGS OF FACT

1.  An unappealed January 1966 RO decision denied service 
connection for herniated nucleus pulposus at L4-5.  

2.  Evidence received since the January 1966 RO decision is 
new and bears directly and substantially on the matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the claim.  


CONCLUSION OF LAW

The January 1966 RO decision is final; new and material 
evidence has been received and the claim of entitlement to 
service connection for herniated nucleus pulposus at L4-5, 
postoperative, including as secondary to service-connected 
disability is reopened.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. § 5100 et seq. (West 2002); 
38 C.F.R. §§ 3.102, 3.159 (2003).  The record reflects that 
the veteran and his representative have been provided with a 
statement of the case and supplemental statements of the 
case, as well as letters in April 2001 and April 2002, 
informing them of the governing legal criteria, the evidence 
necessary to substantiate the veteran's claim, the evidence 
considered, evidentiary development under the VCAA, and the 
reasons for the denial of his claim.  With consideration of 
the Board's decision herein, with respect to reopening the 
veteran's claim, the Board may now proceed, without prejudice 
to the veteran, because there is no indication that any 
further notification or development could be undertaken that 
has not already been accomplished that would result in any 
additional benefit at this time.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  Service connection may be granted for a disability, 
which is proximately due to, or the result of, or been 
chronically worsened by, service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2003);  See Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  

If a claim for service connection was previously denied, a 
veteran must submit new and material evidence in order to 
reopen his claim.  New and material evidence means evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156.  

Under the test established by Elkins v. West, 12 Vet. App. 
209 (1999) (en banc), it must first be determined whether the 
veteran has presented new and material evidence.  In Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir.), it was noted that 
while "not every piece of new evidence is 'material'; we are 
concerned however, that some evidence may well contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter it's rating 
decision."  

The evidence of record at the time of the January 1966 RO 
decision included service medical records and VA records 
reflecting surgery on the veteran's back for a herniated 
nucleus pulposus at L4-5.  

Evidence submitted subsequent to the January 1966 RO decision 
includes an October 2000 statement by a private physician 
indicating a possible relationship between the veteran's low 
back and disc problem, and an injury the veteran sustained in 
service.  

With consideration of competent medical evidence indicating 
that there may be a relationship between current low back 
disability and the veteran's active service, the Board 
concludes that the evidence is new because it provides a 
basis for finding a relationship between current disability 
and the veteran's service, and it is material because it may 
contribute to a more complete picture of the circumstances 
surrounding the origin of the veteran's currently manifested 
low back disability.  Therefore, this evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  


ORDER

New and material having been submitted, the appeal to reopen 
the claim of entitlement to service connection for herniated 
nucleus pulposus at L4-5, postoperative, including as 
secondary to service-connected disability, is granted.  To 
this extent only, the appeal is granted. 


REMAND

November 2000 and July 2001 RO decisions denied service 
connection for hearing loss.  Although a statement of the 
case was issued addressing the claim of service connection 
for hearing loss and the claim of service connection for 
hearing loss was certified on appeal, a review of the record 
does not indicate that a timely notice of disagreement was 
filed relating to the issue of service connection for hearing 
loss.  The issue of whether a timely notice of disagreement 
has been filed with respect to the issue of service 
connection for hearing loss is inextricably intertwined with 
the issue of service connection for hearing loss.  

The record does not indicate that the veteran has been 
afforded a VA examination to obtain an opinion regarding the 
etiology of his currently manifested low back disability.  

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-
7007, -7008, 7009, -7010 (Fed. Cir. Sept. 
22, 2003).

2.  The RO should ask the veteran if he 
was ever hospitalized during service for 
complaints related to his back, and, if 
so, the dates of hospitalization.  If the 
veteran's response is in the affirmative, 
the RO should attempt to obtain any 
Surgeon Generals Office records relating 
to the veteran's hospitalization during 
service.

3.  The veteran should be afforded a VA 
examination to determine the etiology of 
his herniated nucleus pulposus at L4-5, 
postoperative.  The claims file must be 
made available to the examiner for review 
and the examination report should reflect 
that such review was accomplished.  All 
necessary tests and studies should be 
conducted and all findings reported in 
detail.  The examiner is requested to 
offer an opinion as to the etiology of 
the veteran's herniated nucleus pulposus 
at L4-5, postoperative, and is requested 
to offer an opinion as to whether it is 
at least as likely as not that the 
herniated nucleus pulposus at L4-5, 
postoperative, existed during the 
veteran's active service, is related to 
his active service, or is proximately due 
to or been chronically worsened by the 
veteran's service-connected residuals of 
a fracture of the left 2nd toe with split 
nail.  If the herniated nucleus pulposus 
at L4-5, postoperative, cannot be 
medically linked or attributed to the 
veteran's service or his service-
connected disability, without invoking 
processes relating to guesses or 
judgments based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the examination report.  

4.  The RO should adjudicate the issue of 
whether there was a timely notice of 
disagreement of the denial of service 
connection for hearing loss.  

5.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be provided a supplemental statement of 
the case on all issues in appellate 
status and afforded the appropriate 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



                       
____________________________________________
	C. P. RUSSELL
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



